Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 8, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  156132-4(99)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RALPH HEGADORN, as Personal Representative                                                               Kurtis T. Wilder
  of the Estate of MARY HEGADORN,                                                                    Elizabeth T. Clement,
                 Plaintiff-Appellant,                                                                                 Justices
                                                                    SC: 156132
  v                                                                 COA: 329508
                                                                    Livingston CC: 2014-028394-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  DEBORAH D. TRIM, Personal Representative of
  the Estate of DOROTHY LOLLAR,
                Plaintiff-Appellant,
                                                                    SC: 156133
  v                                                                 COA: 329511
                                                                    Livingston CC: 2014-028395-AA
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
             Defendant-Appellee.
  _________________________________________/
  ROSELYN FORD,
           Plaintiff-Appellant,
                                                                    SC: 156134
  v                                                                 COA: 331242
                                                                    Washtenaw CC: 15-000488-AA
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellee to file a response to
  the amicus brief filed by the Elder Law and Disability Rights Section of the State Bar of
  Michigan and the Michigan Chapter, National Academy of Elder Law Attorneys is
  GRANTED. The response submitted on August 1, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 8, 2018

                                                                               Clerk